Citation Nr: 9909641	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected residuals of a low back strain, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, wherein the RO confirmed a 10 percent 
rating evaluation for the veteran's service connected 
residuals of a low back strain disability and a 
noncompensable rating evaluation for the service connected 
deviated nasal septum. 


In December 1998, the veteran's representative raised the 
issue of entitlement to service connection for residuals of a 
fractured wrist secondary to the veteran's service connected 
residuals of a low back strain.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  This issue is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication has 
been obtained.

2.  The chronic lumbosacral strain is manifested by loss of 
function due to pain resulting in moderate limitation of 
motion.

3.  The veteran's deviated nasal septum is productive of 
marked interference with the breathing space. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
residuals of a low back strain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5292 (1998).

2. The schedular criteria for a 10 percent rating for a 
deviated nasal septum have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, Part 4. Diagnostic Code 
6502, (effective prior to and after October 7, 1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the low back disability and the 
deviated nasal septum have increased in severity.  Proscelle 
v. Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Entitlement to service connection was originally granted for 
residuals of a low back strain in September 1971 wherein a 
noncompensable rating evaluation was assigned effective as of 
May 27, 1971, and for deviated nasal septum wherein a 10 
percent evaluation was assigned as of May 27, 1971.  
Thereafter, by rating action dated in March 1973, the RO 
determined that the veteran was entitled to an increased 
evaluation of 20 percent for his service connected residuals 
of a low back strain, effective as of July 18, 1972.  By 
rating action dated in October 1978, the RO reduced the 
veteran's evaluations for his service connected residuals of 
a low back strain to 10 percent effective as of March 1, 
1978, and for his service connected deviated nasal septum to 
zero percent, effective as of March 1, 1978.

I. Residuals Of Low Back Strain

The veteran contends, in essence, that his low back 
disability is more disabling than reflected by his current 
evaluation.  He asserts that he experiences pain, limited 
motion and occasional spasms.  Accordingly, he contends that 
an increased rating evaluation is warranted. 

The veteran received intermittent treatment at a VA 
outpatient for symptoms associated with his low back 
disability from 1994 to 1996.  A VA medical record dated in 
January 1994 shows that the veteran complained of severe 
chronic low back pain for many years duration.  A diagnosis 
of low back pain was provided and the veteran was referred to 
the pain management clinic.

A VA outpatient treatment record dated in March 1994 shows 
that the veteran complained of lower lumbar pain.  He 
requested a heating pad and was referred to physical therapy.

The veteran underwent a VA compensation and pension 
examination in June 1995.  The veteran reported a history of 
chronic low back pain.  He indicated that subsequent to 
service, treatment for his low back disability has included 
conservative treatment such as heat and medication, 
occasional traction, wearing braces, and various exercise 
programs.  He indicated that if he walked too much at any 
given time, he began having pain in the right leg going down 
just below the knee, such that he had to stop, and the leg 
froze up on him.  He indicated that it did not happen every 
time.  He also indicated that he has difficulty finding a job 
when employers found out he has a long-standing back problem.  
He reported that he was going to school.

Physical examination revealed that the veteran was in no 
acute pain.  He removed his clothes without particular 
difficulty.  He stood with no gross deformity of posture and 
no pelvic tilt.  He had tenderness just to the left of the 
midline of the lumbosacral level.  Movement of the low back 
was determined to be 55 degrees of flexion, 10 degrees of 
backward extension, 15 degrees of left lateral flexion and 10 
degrees of right lateral flexion, and 70 degrees of rotation, 
bilaterally.  Some of the movements, particularly backward 
and forward bending, tended to cause catching type pain.  
Straight leg raising was negative and reflexes were equal and 
active.  A diagnosis of chronic low back strain was provided.

The associated VA radiology diagnostic report, also dated in 
June 1995, showed that the lumbosacral spine study revealed 
six lumbar type vertebrae.  This was considered a normal 
variant and of doubtful clinical significance.  Otherwise the 
study was unremarkable.  There was no fracture, bone 
destruction, disc space narrowing or arthritis demonstrated.  
An impression of an essentially normal lumbosacral spine 
study was provided.

A VA outpatient treatment record dated in September 1996 
reveals a notation that the veteran indicated he had back 
pain which was much relieved.

In April 1997, the veteran testified before a hearing officer 
of the RO.  He stated that he continued to experience chronic 
low back pain.  He indicated that he received shots for the 
pain in his lower back in 1993 and 1994, but that more 
recently he has had trouble getting to a VA facility.  He 
indicated that he was attending a pain clinic wherein he 
underwent certain exercises and was fitted with back braces.  
He stated that he had pain a lot of the time and was unable 
to do lifting or straining, otherwise he becomes confined to 
his bed or sofa.  He also reported that the pain and 
occasional spasms interfered with his ability to sleep.  He 
stated that recent spasms resulted in a fall of a ladder.  He 
indicated that he used to be a painter and carpenter and 
could no longer work because of his low back disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).

The RO has assigned a 10 percent rating for the chromic 
lumbosacral strain with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, Diagnostic Code 5295. 

Diagnostic Code 5295 provides the rating criteria for a 
disability described as a lumbosacral strain.  Under this 
Code provision, the maximum 40 percent rating evaluation is 
warranted when the lumbosacral strain is severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is appropriate when the lumbosacral strain 
is accompanied by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation is warranted when the 
lumbosacral strain is with characteristic pain on motion.  A 
noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is described as 
severe a 40 percent evaluation is warranted.  When the 
limitation of motion of the lumbar spine is moderate, a 20 
percent evaluation is warranted.  Where the limitation of 
motion of the lumbar spine is slight, a 10 percent evaluation 
is assigned.

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1998).

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.   In this regard, the VA examination showed 
tenderness some impairment in the range of motion of the 
lumbosacral spine with forward flexion to 55 degrees.  
Additionally, the veteran reported pain, which increased with 
activity. 

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms as set forth in the DeLuca case, 
it is the Board's judgment that the degree of functional 
impairment resulting from the low back results in moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Accordingly, a 20 percent evaluation is 
warranted.  

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
20 percent.  
There is no evidence of a severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  There is no evidence of severe limitation of motion. 


II. Deviated Nasal Septum

The veteran contends, in essence, that his deviated septum 
disability is more disabling than reflected by his current 
evaluation.  He asserts that he experiences total nasal 
obstruction on the right side, occasional nosebleeds and 
associated headaches.  Accordingly, he contends that an 
increased rating evaluation is warranted. 

A VA radiology diagnostic report dated in April 1993 shows 
that there was clouding of the paranasal sinuses particularly 
the right maxillary sinus with mucosal thickening in the 
right maxillary sinus, as well as filling defect consistent 
with retention cyst.  There were no prior sinus films with 
which to compare, but there was no bone erosion and follow-up 
films after therapy for sinusitis were suggested.  An 
impression of sinusitis with retention cyst was provided.

A VA outpatient treatment record dated in May 1993 shows that 
the veteran had marked nasal deformity with deviation of the 
septum to the right.  The right nasal passage was almost 
completely obstructed.  The veteran was recommended for re-
evaluation.

The veteran underwent a VA compensation examination in 
February 1995.  He reported a history of nasal deformity 
following a truck accident in service.  He indicated that he 
apparently fractured his nose in the truck accident and on 
another occasion, he slid down some stairs and hurt his nose, 
and on another occasion, was hit by a bus and nose was again 
injured.  Each time he was treated conservatively.  
Subsequent to service, he underwent cosmetic surgery to help 
his appearance and to correct an obstruction and recurrent 
nosebleeds.  He indicated that the surgery was beneficial, 
but that he still had occasional nosebleeds, nasal 
obstructions and headaches.  He also reported episodes of 
swelling of the face, particularly on the right side with 
frequent episodes of nasal drip.  

Physical examination revealed that there was an obvious 
deformity of the nose with some flattening of the bridge and 
a slight curvature to the left.  The right nasal passage is 
partially obstructed but the left was open.  There was an 
increase in redness of the mucosa of both nasal passages.  
The veteran complained of tenderness when the area over the 
frontal and maxillary areas were palpated but particularly 
over the right maxillary sinus area.  X-rays of the sinuses 
and nose revealed deviation of the septum to the right with 
no evidence of fracture noted.  Diagnoses of deviated septum 
to the right with a history of fracture of the nasal bone and 
reparative surgery; history of right maxillary sinusitis; and 
essential hypertension were provided.

The veteran testified before a hearing officer of the RO in 
April 1997.  He indicated that he continues to have 
inflammation, nosebleeds, headaches and total obstruction of 
the air passages on the right.  He stated that if he were to 
close off the left nostril, he would get very little air flow 
through the right.

The veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code 6502 of the Schedule.  
38 C.F.R. Part 4.97.  Pursuant to this Diagnostic Code 
provision a noncompensable evaluation is warranted where 
there is deflection of the nasal septum of traumatic origin 
with only slight symptoms.  A maximum 10 percent evaluation 
is appropriate where there is marked interference with 
breathing space. 

Effective October 7, 1996, the rating criteria for 
respiratory disorders were amended.  Under the revised rating 
criteria, a maximum 10 percent rating is assigned where there 
is 50 percent obstruction on both sides, or complete 
obstruction on one side.

Diagnostic Code 6504 provides a 30 percent rating when there 
is loss of part of the nose or scars which expose both nasal 
passages.  

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, the May 1993 VA outpatient treatment record 
shows a marked nasal deformity with the right nasal passage 
almost completely obstructed.  The February 1995 VA 
examination which described a partial obstruction on the 
right.  Additionally, during his hearing he reported 
obstruction of the nasal passage.  The Board finds that the 
degree of impairment resulting from the deviated nasal septum 
more nearly approximates the criteria for marked interference 
with breathing space and a 10 percent rating is warranted 
under the criteria in effect prior to October 1996.  This is 
the maximum rating permissible under the old and revised 
criteria.

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
This same evidence does show a rating in excess of 10 percent 
is warranted.  The recent VA examination showed no exposure 
of the nasal passages.  In rendering this decision, the Board 


ORDER

Entitlement to an increased rating evaluation of 20 percent 
for service connected residuals of a low back strain is 
granted, subject to the law and regulations governing the 
disbursement of government benefits.  Entitlement to an 
increased rating evaluation of 10 percent for service 
connected deviated nasal septum is granted, subject to the 
law and regulations governing the disbursement of government 
benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



- 11 -



- 1 -


